Citation Nr: 0724505	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-07 517	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
low back disorder. 

2.  Entitlement to service connection for migraine headaches, 
to include as a result of a low back injury.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 10, 1978, to 
September 25, 1978. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Muskogee, Oklahoma (hereinafter RO).  


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
by a June 1979 rating decision to which the veteran was 
notified in that month; the veteran did not file an appeal to 
this decision. 

2.  The additional evidence received since the June 1979 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a low 
back disability.      

3.  There is no competent evidence linking migraine headaches 
to the veteran's military service to include an in-service 
injury. 


CONCLUSIONS OF LAW

1.  The June 1979 rating decision is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).     

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disability is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Migraine headaches were not incurred in or aggravated by 
service, to include as result of a back injury.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in June 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA medical 
records.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303(a), 3.304 (2006).  There are some disabilities, 
including arthritis, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).
 
The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of: (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

Service connection for a low back disability was denied by a 
June 1979 rating decision to which the appellant was notified 
in that month.  As the veteran did not appeal this decision, 
it is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1978).     
 
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Evidence before the adjudicators at the time of June 1979 
rating decision included service medical records dated from 
August 1978 reflecting treatment for low back pain.  In 
September 1978, the veteran reported that she had back pain 
for her entire life.  A Medical Board convened in that month 
determined that the veteran had mechanical low back pain, and 
that this condition existed prior to service and had not been 
aggravated by service.  Also of record at the time of the 
June 1979 rating decision were reports from an April 1979 VA 
examination that showed no restriction of spinal movement and 
normal reflexes.  X-rays demonstrated narrowed intervertebral 
disc spacing.  Based on the above evidence, the June 1979 
rating decision denied of the veteran's claim of entitlement 
to service connection for a back disorder as the evidence 
failed to show that the veteran's pre-existing back 
disability was aggravated by her military duty.  

Evidence submitted in an attempt to reopen the veteran's 
claim for service connection for a low back disability 
includes VA clinical records dated from March 2005 reflecting 
treatment for low back pain.  None of these records show that 
the veteran's current back disorder was incurred in link the 
veteran's back pain to service, or aggravated therein.  

At her January 2007 hearing before the Board, the veteran 
testified that her current back pain was the result of a fall 
on slippery stairs during service.  She reported that she 
received treatment for low back pain from a private physician 
within three weeks of service.  However, the veteran 
testified that the records of such treatment were not 
available as this physician had retired.  Thereafter, she 
testified that she visited chiropractors "off and on for the 
last 20 years."  

In its adjudication of the appellant's petition to reopen her 
claim for service connection for a back disability, the RO in 
its February 2006 statement of the case found that the 
veteran had submitted sufficient evidence to reopen this 
claim.  Notwithstanding this decision, the Board must conduct 
an independent review of the evidence to determine whether 
new and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Reviewing the additional evidence submitted since the June 
1979 rating decision, none of this evidence contains medical 
evidence suggesting that a low back disability was incurred 
in or aggravated by service, to include as a result of the 
alleged stair accident during active duty.  Thus, the basis 
of the 1979 rating decision denying the veteran's claim was 
the lack of competent medical evidence linking a low back 
disability to service, to include by way of aggravation of a 
preexisting disorder, that was the basis of the prior denial 
of the appellant's claim, the additional evidence of record 
does not raise a reasonable possibility of substantiating the 
claim.  As such, the claim of entitlement to service 
connection for a low back disability is not reopened.  

Moreover, as new and material evidence to reopen the 
appellant's finally disallowed claim for a lows back 
disability has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993). 

As for the claim for service connection for migraine 
headaches, the service medical records do not reflect 
treatment for this condition.  The post-service evidence also 
contains no medical records linking migraine headaches to 
service, to include the in-service stair accident as alleged 
by the veteran in testimony to the Board.  With regard to 
additional evidence received at the Board in the form of 
January 2007 VA clinical reports reflecting treatment for 
migraine headaches, the Board recognizes that the veteran has 
a present disability associated with migraine headaches based 
on these reports.  As such, there can be no prejudice to the 
Board by considering this evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2006).  However, these records 
contain no pertinent evidence with regard to the ultimate 
question in this case; namely, medical evidence relating 
migraine headaches to service.  

With regard to the veteran's assertions that she has 
migraines as a result of service, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and given the silent 
service medical records and lack of any medical evidence 
demonstrating that the veteran has migraine headaches as a 
result of service, service connection for this condition must 
be denied.  In addition, as service connection has not been 
granted for a back disability, service connection cannot be 
granted for migraine headaches as secondary to a back 
disability.  38 C.F.R. § 3.310 (2006).   

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for migraine headaches, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having not been received, the 
appeal to reopen the appellant's claim of entitlement to 
service connection for a back disability is denied.   

Service connection for migraine headaches is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


